DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obata WO 2016/132680 and Obata USPA 2018/0057916. Obata WO 2016/132680 and Obata USPA 2018/0057916 are 102(a)(2) prior art. Obata USPA 2018/0057916 is a translation of WO 2016/132680, and citation references relate to Obata USPA 2018/0057916. Obata teaches cold rolled steel (paragraph 71; Table 7, Exs. 101 and 102) having steel composition claimed (Table 1, Steel A) subjected to two annealing steps (paragraph 93; Table 7, Exs. 101 and 102)  by the claimed endpoint if the endpoint is understood to refer to as much as “less than 2.5 microns” when considering significant figures and rounding principles. Regarding Claim 8, the amount of martensite (and thus fresh martensite) is less than 15 vol. % (Table 12, Exs. 101 and 102). Regarding Claim 9, the elongation is more than 27 % (Table 12, Exs. 101 and 102). Regarding Claim 11, the UTS-TE is more than 30,000 MPa% (Table 12, Ex. 101). Regarding Claim 12, Obata teaches applying zinc based coating onto steel sheets (paragraph 94; Table 7, Exs. 101 and 102; Claim 14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata WO 2016/132680 and Obata USPA 2018/0057916. Obata WO 2016/132680 and Obata USPA 2018/0057916 are 102(a)(2) prior art. Obata USPA 2018/0057916 is a translation of WO 2016/132680, and citation references relate to Obata USPA 2018/0057916. Obata teaches cold rolled steel (paragraph 71; Table 7, Exs. 101 and 102) having steel composition claimed (Table 1, Steel A) subjected to two annealing steps (paragraph 93; Table 7, Exs. 101 and 102) such that there is more than 50 vol. % ferrite and 5 to 25 vol. % retained austenite (Table 12, Exs. 101 and 102), less than 1.900 aspect ratio, average grain size of 2.1 and 2.3 microns, and UTS-TE of more than 25,000 MPa% (Table 12, Exs. 101 and 102). Obata’s grain size either abuts or is encompassed by the claimed upper endpoint of “less than 2 microns”. It is encompassed by the claimed endpoint if the endpoint is understood to refer to as much as “less than 2.5 microns” when considering significant figures and rounding principles. It abuts the claimed endpoint if the .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 3 February 2021. Rejection is withdrawn.
Allowable Subject Matter
Claims 7 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Certain claims had been indicated as being allowable in the Office Action mailed on 3 February 2021, whereas some of those claims are now rejected as set forth above in view of newly reviewed prior art. Claims 7 and 10, not rejected over the newly reviewed prior art, are allowable over the reviewed prior art. For example, while Sato USPA 2014.0227556 teaches and/or suggests many features being claimed for the reasons of the rejections set forth in the Office Action mailed on 12 August 2020, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
21 May 2021